DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second portion of the temperature sensor and the first and second side of the urging portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe the claimed subject matter of the first and second portion of the temperature sensor that is positioned at the fist side and second side of the urging portion.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites for a first side and a second side of the urging portion but it is unclear what or which side of the urging portion would constitute such first and second side that are respectively positioned with a first portion and second portion of the temperature sensor.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 and 23-37 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (US 4,431,908) in view of Fry (US 2,678,379) and Hurko et al (US 3,674,983).
	Fisher shows the apparatus structure claimed including a heating element (23), a temperature sensor (40) having a contact surface coupled with the heating element wherein the temperature sensor is movable (column 3, line 36) which is provided with an urging element having an urging portion that supports the temperature sensor to make a physical contact with an object placed, a temperature regular (41) connected to the contact surface via a connection line as illustrated in Figure 1, a housing/sleeve (20) having an interior volume in which the urging element is positioned therein, and the housing further includes an open end and at least one sidewall surrounding the interior volume extending from the open end with the urging element in contact with the at least one sidewall of the housing. But, Fisher does not explicitly show a switch that is coupled to the contact surface to prevent a current from conducting, and the urging element coupled to the switch wherein the urging element includes a deformable portion comprising at least one planar section that is in contact with the least one sidewall.   
	Fry shows it is known to provide a temperature sensor having a contact surface (30) with a switch that is coupled to the contact surface that prevents a current from conducting through a heating element when the contact surface experiences a temperature equal to or greater than a temperature limit (see Figure 2; column 3, line 39 to column 4, line 12) wherein Fry further shows a housing (34) within which the switch is coupled to the contact surface.
	Hurko shows it is known to provide an urging element (50) that provides an upward force for a member (30) to make a close thermal contact with another element (27) wherein the urging element includes an urging portion that is deformable which further includes a planar section with resilient legs (54) providing a restorative force. 
	In view of Fry and Hurko, it would have been obvious to one of ordinary skill in the art to adapt Fisher with a switch coupled to the contact surface that controls the flow of current to the heating element including preventing the current when heating temperature is equal to or greater than a temperature limit to prevent overheating wherein the switch and the urging element are provided within the housing/sleeve to assembly the temperature sensing element as known in the art, and the urging element is further provided with a deformable portion having a planar section that is secured with the at least one sidewall of the housing that provides an upward force to the contact surface to make a close thermal and physical contact with the object placed thereon. 
With respect to claims 18 and 19, Fisher further shows the temperature sensor that is positioned in a region that does not contain a heated portion of the heating element. 
	With respect to claims 20, 24, 27, 28, 29 and 33-35, Fisher and Fry show a surface heating portion wherein Fisher shows the heating element (23) having a first portion/terminal connected to a first end of a temperature regulator (41) and a second portion/terminal of the heating element extending across and below the surface heating portion connected to a second end of the temperature regulator wherein as the temperature sensor is known to include a switch as taught by Fry, the respective first portion and the second portion of the heating element would also be connected to the respective ends of the switch to form a series circuit as known in the art. 
	With respect to claims 23 and 25, Hurko shows the deformable portion having the resilient legs having planar sections formed at an angle that would have been expanded or have its radius increased in response to a downward force causing flatting of the resilient and deformable portion.  
	With respect to claim 26 and 32, Fry further shows a base (66) as a protective plate or a capsule mounted below the switch and covering/enclosing the switch that further electrically insulates the switch. 
	With respect to claims 30-31, Fisher as modified by Fry and Hurko shows the temperature sensor having the contact surface that is movable which would also include a vertical displacement via a spring force as illustrated by Hurko, and while Fisher as modified by Fry and Hurko does not explicitly show the vertical displacement having the claimed range, it would have been obvious to provide the vertical displacement in the claimed range or any other suitable range that allows for providing a close thermal contact between the thermostat and the object with the vertical displacement. 
	With respect to claim 36, Fisher as modified by Fry and Hurko shows the urging element having a planar section that is coupled to the temperature sensor (40) wherein the urging portion having a surface that comes in contact with a surface of the temperature sensor would have a first side and a second side of the urging portion/surface that would respectively be positioned with a first portion and a second portion of the temperature sensor. 
	With respect to claim 37, Fisher in view of Fry and Hurko shows the claimed apparatus claimed with Fry further showing the contact plate (30) that is made of a thermally conductive material (column 2, lines 10-13) and Hurko showing the urging element having a deformable surface with a plurality of planar sections, which are shown by the resilient legs (54) connected at an angle which would have been connected to the sidewall of the housing as the urging member of Fischer is shown connected to the housing (16) as illustrated in Figure 1. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Fry and Hurko as applied to claims 17-20 and 23-37 above, and further in view of Kern (US 4,812,624)
Fisher in view of Fry and Hurko shows the structure claimed except for a medallion having an aperture that is shaped to allow at least a portion of the switch to extend vertically. 
 Kern shows a temperature sensor having a contact surface (28) wherein a switch circuity is connected thereto via electrical wires (38), and Kern shows a medallion (50) with an aperture that is shaped to allow at least a portion of the switch circuitry to extend vertically there through. Also, see Figure 4. 
In view of Kern, it would have been obvious to one of ordinary skill in the art to adapt Fisher, as modified by Fry and Hurko, with a medallion that can accommodate the contact surface of a temperature sensor so as to protect the temperature sensor and allow the temperature sensor to effectively measure the temperature of the object/vessel that comes in contact with the contact surface of the temperature sensor.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-20 and 22-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,429,080. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent ‘080 includes the recited elements including a contact surface coupled to a switch, which is included in a thermostat that controls current conduction to the heating element, and the urging element having an urging portion and a deformable portion as claimed wherein the more detailed US Patent ‘080 claims are deemed to anticipate the current pending claims, and the pending claims are also deemed obvious variants of the US Patent ‘080 claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	With respect to the newly recited housing, it is noted that Fisher shows the housing as well as the newly applied reference Fry as stated in the ground of rejection. 	With respect to Hurko, the applicant argues that the urging element shown in Hurko is not the same as or suggested of the claimed apparatus, but this argument is not deemed persuasive since Hurko is further applied that teaches for the urging element having the particular arrangement that includes the planar section that is used not only to provide a support but also an upward force wherein such structure would have also provided the upward force in response to a downward force via its resilient spring force. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761